Citation Nr: 0305693	
Decision Date: 03/26/03    Archive Date: 04/03/03

DOCKET NO.  00-19 987	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Basic eligibility for education benefits under 38 U.S.C.A. 
Chapter 30.


ATTORNEY FOR THE BOARD

W.H. Donnelly, Associate Counsel




INTRODUCTION

The appellant is a veteran who had active service from April 
1995 to June 1997.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from an April 1999 
decision by the Muskogee, Oklahoma, Regional Office (RO) of 
the Department of Veterans Affairs.


FINDING OF FACT

The veteran was discharged from his service due to hardship.


CONCLUSION OF LAW

Basic eligibility for veteran education benefits under 
38 U.S.C.A. Chapter 30 is established.  38 U.S.C.A. § 3011 
(West 2002); 38 C.F.R. § 21.7042(a).


REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA); codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107.  Regulations 
implementing the VCAA have been promulgated.  38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a).  The Board has 
considered whether further notice to the veteran is required 
under the case law established by Quartuccio v. Principi, 16 
Vet. App. 183 (2002), and has determined it is not.  The 
facts are established and not in dispute.  The disposition of 
the appeal depends entirely upon interpretation of the 
pertinent law and regulations.  In light of the Board's 
decision below, delaying a disposition of this appeal to 
notify the veteran of this would serve no useful purpose.  He 
has received ample notice of the controlling law and 
regulations, and was afforded the opportunity to present his 
arguments.  
The veteran served on active duty from April 1995 to June 
1997, a period of two years and two months.  He did not 
complete his first full term of service; he requested an 
early release from service in order to relocate with his son.  
These facts are undisputed.

A veteran is eligible for basic educational assistance when, 
after June 30, 1985, the veteran serves for three years of 
continuous active duty (or two years if his obligation was 
less than three).  If the veteran does not satisfy the active 
duty requirements, eligibility may be established if the 
individual was discharged under 10 U.S.C.A. § 1173 (hardship 
discharge).  38 U.S.C.A. § 3011(a)(1)(A)(i)(ii); 38 C.F.R. 
§ 21.7042(a)(2)(5).  Statutory provision 10 U.S.C.A. § 1173 
states that an enlisted member of the armed forces who has 
dependents may be discharged for hardship.

Here, the veteran does not satisfy the continuous active duty 
requirement.  However, his Form DD-214 indicates that the 
release from active duty was for "parenthood," and the 
separation authority is listed as AR 635-200, Para. 6-3B(2).  
Army Regulation 635-200, Para. 6-3B(2) provides that 
"Soldiers who are sole parents and whose children are under 
18 years of age and reside within the household, may apply 
for separation under hardship."  The veteran's early release 
from service was due to hardship under 10 U.S.C.A. § 1173.  
Consequently, he is excepted from the continuous active duty 
requirement.  Basic eligibility for educational benefits 
under 38 U.S.C.A. Chapter 30 is established.


ORDER

The appeal is granted.


	                        
____________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

